Case: 20-50013      Document: 00515532727        Page: 1    Date Filed: 08/19/2020




            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 19, 2020
                               No. 20-50013                           Lyle W. Cayce
                           consolidated with                               Clerk
                               No. 20-50027
                             Summary Calendar



 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Elier Isai Marquez-Gonzalez,

                                                       Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:19-CR-558-1
                           USDC No. 4:19-CR-632-1


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
        Elier Isai Marquez-Gonzalez appeals his within-guidelines sentence of
 21 months of imprisonment and three years of supervised release, which the


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50013      Document: 00515532727          Page: 2    Date Filed: 08/19/2020




                                  No. 20-50013
                                c/w No. 20-50027
 district court imposed following his guilty plea conviction for entry after
 deportation, in violation of 8 U.S.C. § 1326. He argues that his sentence was
 greater than necessary to meet the sentencing goals set out in 18 U.S.C.
 § 3553(a) and therefore unreasonable. Marquez-Gonzalez also appeals a
 separate revocation judgment, but raises no challenge to the revocation of his
 supervised release.
        Pursuant to Gall v. United States, 552 U.S. 38, 51 (2007), we engage in
 a bifurcated review of the sentence imposed by the district court. United
 States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). First, we
 consider whether the district court committed a “significant procedural
 error, such as failing to calculate (or improperly calculating) the Guidelines
 range.” Gall, 552 U.S. at 51. If there is no error or the error is harmless, we
 may proceed to the second step and review the substantive reasonableness of
 the sentence imposed for an abuse of discretion. Id.; see also Delgado-
 Martinez, 564 F.3d at 751-53. A within-guidelines sentence such as Marquez-
 Gonzalez’s is afforded a presumption of reasonableness. United States v.
 Cooks, 589 F.3d 173, 186 (5th Cir. 2009). This presumption may be rebutted
 only if the defendant establishes “that the sentence does not account for a
 factor that should receive significant weight, it gives significant weight to an
 irrelevant or improper factor, or it represents a clear error of judgment in
 balancing sentencing factors.” Id.
        Marquez-Gonzalez has not rebutted the presumption. He contends
 that the district court abused its discretion in imposing a sentence at the top
 of the advisory range given his stated reason for illegally reentering the
 United States, namely the need to earn money and provide treatment for his
 handicapped daughter, and that the guidelines range overstated both the
 seriousness of his offense and his dangerousness. However, the district court
 heard Marquez-Gonzalez’s arguments regarding mitigation and the nature of
 his prior criminal convictions and sentences, and it ultimately decided to



                                        2
Case: 20-50013      Document: 00515532727           Page: 3    Date Filed: 08/19/2020




                                   No. 20-50013
                                 c/w No. 20-50027
 impose a sentence at the top of the advisory guidelines range. The district
 court was in the best position to evaluate Marquez-Gonzalez’s history and
 characteristics, as well as the need for the sentence imposed to further the
 objectives set forth in § 3553(a), and its decision is entitled to deference. See
 Gall, 552 U.S. at 51-52.
        Finally, we have previously rejected Marquez-Gonzalez’s arguments
 regarding the nature of illegal reentry offenses and double-counting under
 U.S.S.G. § 2L1.2. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
 2009); United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).
        AFFIRMED.




                                        3